DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 5-10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lu [2016/0078398] in view of Fuchs [2019/0272478].

	With regard to claim 1, Lu teaches A method for establishing an information model, comprising: 
obtaining a description data (Lu, ¶15 “a transaction record may include, for example, a transaction identifier (ID), a product description (e.g., information that descries features and/or benefits of the product), product metadata (e.g., weight, dimensions, country of manufacture, indexable identifier, etc.), merchant identifier… and/or price”; ¶24 “When a product description is included in a transaction record received from the transaction processor, the product description may be in a raw input form (e.g., in natural language so that a consumer can understand the product description)”) of a product as the product (Id); 
generating a … graph as the standardized input  which is the “remaining product descriptions” generated during the parsing (Lu, ¶31 “The example input parser 110 is structural to transform raw input data (e.g., a product description in natural language) into standardized input data (e.g., data in a form that the product categorizer 112 and/or the SKU 114 can process)”; ¶25 “To parse the natural language product description, information regarding packaging may be retrieved and/or removed from the natural language product description.  … A set of product descriptors for the product may be generated by comparing the remaining product descriptions to a list of descriptors defined by the RME”) according to the description data as the raw input that is transformed by the parser into the standardized input (Id); 
comparing as comparing (¶25 “To parse the natural language product description, information regarding packaging may be retrieved and/or removed from the natural language product description.  … A set of product descriptors for the product may be generated by comparing the remaining product descriptions to a list of descriptors defined by the RME”) the resource description framework graph as the remaining product descriptions generated during the parsing (Id) with at least one first international standard model as the list of descriptors defined by the RME (Id); and 
establishing an information model as the set of product descriptors for the product (¶25 “To parse the natural language product description, information regarding packaging may be retrieved and/or removed from the natural language product description.  … A set of product descriptors for the product may be generated by comparing the remaining product descriptions to a list of descriptors defined by the RME”) corresponding to the product as the product (Id) according to a comparison result as set of product descriptors generated by comparing the remaining product descriptions to a list of descriptors (Id), wherein the information model is configured to provide information related to the product as the plain meaning of the name “product descriptor” is that is describes a product (Id).  
Lu does not explicitly teach generating a resource description framework graph.  To be clear, Lu teaches transforming the raw input data into a standardized format (Lu, ¶25, ¶31), but is silent regarding what that format is.  Fuchs teaches generating a resource description framework graph (Fuchs, ¶14 “The semantic web provides a common framework … The Resource Description Framework (RDF) is a kay part of the semantic web and the propagation of linked data on the Internet.  The RDF standard, promulgated by W3C, describes web resource information, and can be used to represent metadata about Web resources, such as title, author, content and copyright information of web pages”; ¶15 “RDF presents information as a graph of triples defining nodes and edges”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the standardized format, into which Lu transforms the raw data, as RDF standard as it yields the predictable results of allowing data to be shard and reused across applications, enterprises, and community boundaries (Fuchs, ¶14).  Fuchs further teaches that RDF can be readily be exchanged between different types of computers using different types of operating systems and various application languages (Fuchs, ¶14).

With regard to claim 2, the proposed combination further teaches wherein the description data of the product comprises at least one of as only one of the following is required: a product catalog data (Lu, ¶21 “descriptors to the products in a manufacture’s catalogue”), a circuit diagram, a mechanical structure diagram, an international product classification number (Lu, ¶18, “A first type of transaction records include an indexable identifier… (e.g., a barcode printed on the product packaging, a UPC included in the product metadata, etc.)”; ¶15 “universal Product Code (UPC), an International Article Number (EAN), a Japanese Article Number (JAN), an International Standard Book Number (ISBN), a Manufacturer part Number (MPN), a Stock Keeping Unit (SKU), ect”), a webpage link, and a communication interface specification data.  

With regard to claim 3, the proposed combination further teaches wherein the step of obtaining the description data of the product comprises: 
communicating with a user via a dialogue service interface (Lu, ¶78 “One or more input devices 1222 are connected to the interface circuit 1220.  The input device(s) 1222 permit(s) a user to enter data and commands into the processor 1012”); and 
obtaining at least part of a data in the description data of the product according to a communication result (Lu, ¶15 “a transaction record may include, for example, a transaction identifier (ID), a product description (e.g., information that descries features and/or benefits of the product), product metadata (e.g., weight, dimensions, country of manufacture, indexable identifier, etc.), merchant identifier… and/or price”; ¶24 “When a product description is included in a transaction record received from the transaction processor, the product description may be in a raw input form (e.g., in natural language so that a consumer can understand the product description)”).  

With regard to claim 4, the proposed combination further teaches wherein the step of generating the resource description framework graph according to the description data comprises: 
analyzing a text data corresponding to the description data by natural language processing (Lu, ¶31 “The example input parser 110 is structural to transform raw input data (e.g., a product description in natural language) into standardized input data (e.g., data in a form that the product categorizer 112 and/or the SKU 114 can process)”; ¶25 “this raw input data is parsed to extract useful information to be stored in a standardized structure”); and 
generating the resource description framework (Fuchs, ¶14 “The Resource Description Framework (RDF)”) graph according to an analysis result as the parsing of the raw input data to extract useful information and storing that in a standardized structure (Id).  

With regard to claim 6, the proposed combination further teaches wherein the step of generating the resource description framework graph according to the analysis result comprises: 
annotating the text data in relation to at least one industrial semantic vocabulary as corresponding fields, i.e. categories (Lu, ¶24 “this raw data is parsed to extract useful information to be stored in a standardized structure e.g., a database record with fields corresponding to the useful information, an extensible markup language (XML) file with tags corresponding to the useful information, etc.”; ¶20-¶23); 
mapping the annotated text data to a web ontology language format as the XML format with corresponding tags (Lu, ¶24 “this raw data is parsed to extract useful information to be stored in a standardized structure e.g., a database record with fields corresponding to the useful information, an extensible markup language (XML) file with tag=s corresponding to the useful information, etc.); and 
generating the resource description framework (Fuchs, ¶14 “The Resource Description Framework (RDF)”) graph according to a mapping result as generating the standardized input data based upon the corresponding fields and tags (Lu, ¶24 “this raw data is parsed to extract useful information to be stored in a standardized structure e.g., a database record with fields corresponding to the useful information, an extensible markup language (XML) file with tags corresponding to the useful information, etc.).  As a result, raw input data containing the natural language product description is transformed into standardized input data”).  

With regard to claim 7, the proposed combination further teaches wherein the step of generating the resource description framework (Fuchs, ¶14 “The Resource Description Framework (RDF)”) graph according to the description data as the parsing of the raw input data to extract useful information and storing that in a standardized structure (Lu, ¶31 “The example input parser 110 is structural to transform raw input data (e.g., a product description in natural language) into standardized input data (e.g., data in a form that the product categorizer 112 and/or the SKU 114 can process)”; ¶25 “this raw input data is parsed to extract useful information to be stored in a standardized structure”) further comprises: 
determining whether a defect is present in the resource description framework graph as the transaction record does not include an indexable identifier or a product description (Lu, ¶19 “A third type of transaction record does not include an indexable identifier and does not include a product description.  Such transaction records may be flagged for manual categorization”; Fuchs, ¶14 “The Resource Description Framework (RDF)”)); and 
receiving a user operation and adding a supplementary data into the resource description framework graph according to the user operation, if the defect is present in the resource description framework graph as when the transaction does not include an indexable identifier or a product description, the system flags the transaction to obtain the categorization manually from the user (Lu, ¶19 “A third type of transaction record does not include an indexable identifier and does not include a product description.  Such transaction records may be flagged for manual categorization”; Fuchs, ¶14 “The Resource Description Framework (RDF)”)).  

With regard to claim 8, the proposed combination further teaches wherein the steps of comparing the resource description framework graph with the at least one first international standard model and establishing the information model corresponding to the product according to the comparison result (¶25 “To parse the natural language product description, information regarding packaging may be retrieved and/or removed from the natural language product description.  … A set of product descriptors for the product may be generated by comparing the remaining product descriptions to a list of descriptors defined by the RME”; Fuchs, ¶14 “The Resource Description Framework (RDF)”)) comprise: 
inputting the resource description framework graph to a classifier, wherein the classifier is trained to identify a graph class which conforms to the at least one first international standard model (Lu, ¶20 the RME maintains a list of categories… and a list of descriptors… associated with the categories”; Fuchs, ¶14 “The Resource Description Framework (RDF)”)); and 
establishing the information model corresponding to the product according to an output of the classifier (¶25 “To parse the natural language product description, information regarding packaging may be retrieved and/or removed from the natural language product description.  … A set of product descriptors for the product may be generated by comparing the remaining product descriptions to a list of descriptors defined by the RME”; ¶26 ”to categorize the product”).  

With regard to claim 9, the proposed combination further teaches wherein the step of establishing the information model corresponding to the product according to the output of the classifier comprises: 
determining whether an output value of the classifier (Lu, ¶26 to categorize the product, a confidence level is calculated for one or more categories based on the weighted values for the list of descriptors”; ¶29 “the assurance level represents a relative confidence that the SKU prediction is accurate”) is greater than a predetermined value (Lu, ¶73 “the example SKU predictor 604 determines whether the match percentage between the SKU descriptors 310 (FIG. 3) and the set of product descriptors 412 (FIG. 4) (e.g., the match percentage calculated at block 1010 of FIG. 10) is greater than a threshold value defined by the RME 102 (FIG. 1)”); and 
determining that the resource description framework graph conforms to at least one of the at least one first international standard model, if the output value is greater than the predetermined value (Lu, ¶73 “If the percentage match is greater than the threshold value, the program control advances to block 1108.”; ¶70 “At block 1008, the example description matcher 602 (FIG. 6) retrieves SKU(s) from the SKU database 120 that have a category that matches the category assignment 104.”; Fuchs, ¶14 “The Resource Description Framework (RDF)”)).  

With regard to claim 10, the proposed combination further teaches wherein the step of establishing the information model corresponding to the product according to the output of the classifier further comprises: 
receiving a user operation(Lu, ¶19 “transaction records may be flagged for manual categorization”)  and determining a second international standard model as the manually entered category (Lu, ¶19 “transaction records may be flagged for manual categorization”) to which the resource description framework (Fuchs, ¶14 “The Resource Description Framework (RDF)”) graph conforms according to the user operation (Lu, ¶26 to categorize the product, a confidence level is calculated for one or more categories based on the weighted values for the list of descriptors”; ¶29 “the assurance level represents a relative confidence that the SKU prediction is accurate”), if none of the output values of the classifier is greater than the predetermined value as the system will not be able to generate a match greater than a threshold if the transaction does not have the necessary information (Lu, ¶73 “if the percentage match is not greater than the threshold, program control advances to block 1110”; ¶19 transaction record does not include an indexable identifier and does not include a product description”) wherein the second international standard model(Lu, ¶19 “transaction records may be flagged for manual categorization”) is not included in the at least one first international standard model as the user is not limited to the predefined category when they manually categorize the transaction (Lu, ¶19; ¶21; Fig. 11).  

With regard to claim 12 Lu teaches A device for establishing an information model, comprising: 
a storage circuit configured to store (Lu, ¶59 “any other storage device or storage disk in which information is stored for any duration (e.g., for extended time periods, permanently, for brief instances, for temporarily buffering, and/or for caching the information”; Lu, ¶78 “One or more input devices 1222 are connected to the interface circuit 1220.  The input device(s) 1222 permit(s) a user to enter data and commands into the processor 1012”) a description data (Lu, ¶15 “a transaction record may include, for example, a transaction identifier (ID), a product description (e.g., information that descries features and/or benefits of the product), product metadata (e.g., weight, dimensions, country of manufacture, indexable identifier, etc.), merchant identifier… and/or price”; ¶24 “When a product description is included in a transaction record received from the transaction processor, the product description may be in a raw input form (e.g., in natural language so that a consumer can understand the product description)”) of a product as the product (Id); and 
a processor coupled to the storage circuit and configured (Lu, ¶57 “programmable processors”) to: 
generate a … graph as the standardized input  which is the “remaining product descriptions” generated during the parsing (Lu, ¶31 “The example input parser 110 is structural to transform raw input data (e.g., a product description in natural language) into standardized input data (e.g., data in a form that the product categorizer 112 and/or the SKU 114 can process)”; ¶25 “To parse the natural language product description, information regarding packaging may be retrieved and/or removed from the natural language product description.  … A set of product descriptors for the product may be generated by comparing the remaining product descriptions to a list of descriptors defined by the RME”) according to the description data as the raw input that is transformed by the parser into the standardized input (Id), 
compare as comparing (¶25 “To parse the natural language product description, information regarding packaging may be retrieved and/or removed from the natural language product description.  … A set of product descriptors for the product may be generated by comparing the remaining product descriptions to a list of descriptors defined by the RME”) the resource description framework graph as the remaining product descriptions generated during the parsing (Id) with at least one first international standard model as the list of descriptors defined by the RME (Id), and 
establish an information model as the set of product descriptors for the product (¶25 “To parse the natural language product description, information regarding packaging may be retrieved and/or removed from the natural language product description.  … A set of product descriptors for the product may be generated by comparing the remaining product descriptions to a list of descriptors defined by the RME”) corresponding to the product as the product (Id) according to a comparison result as set of product descriptors generated by comparing the remaining product descriptions to a list of descriptors (Id), wherein the information model is configured to provide information related to the product as the plain meaning of the name “product descriptor” is that is describes a product (Id).
Lu does not explicitly teach generating a resource description framework graph.  To be clear, Lu teaches transforming the raw input data into a standardized format (Lu, ¶25, ¶31), but is silent regarding what that format is.  Fuchs teaches generating a resource description framework graph (Fuchs, ¶14 “The semantic web provides a common framework … The Resource Description Framework (RDF) is a kay part of the semantic web and the propagation of linked data on the Internet.  The RDF standard, promulgated by W3C, describes web resource information, and can be used to represent metadata about Web resources, such as title, author, content and copyright information of web pages”; ¶15 “RDF presents information as a graph of triples defining nodes and edges”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the standardized format, into which Lu transforms the raw data, as RDF standard as it yields the predictable results of allowing data to be shard and reused across applications, enterprises, and community boundaries (Fuchs, ¶14).  Fuchs further teaches that RDF can be readily be exchanged between different types of computers using different types of operating systems and various application languages (Fuchs, ¶14).

With regard to claim 13 Lu teaches. A non-volatile computer-readable recording medium, wherein the non-volatile computer-readable recording medium stores a program code (Lu, ¶58 “The programs may be embodied in software stored on a tangible computer readable storage medium such as a CD-ROM”), and the program code is executed by a processor to: 
obtain a description data (Lu, ¶15 “a transaction record may include, for example, a transaction identifier (ID), a product description (e.g., information that descries features and/or benefits of the product), product metadata (e.g., weight, dimensions, country of manufacture, indexable identifier, etc.), merchant identifier… and/or price”; ¶24 “When a product description is included in a transaction record received from the transaction processor, the product description may be in a raw input form (e.g., in natural language so that a consumer can understand the product description)”) of a product as the product (Id), 
generate a … graph as the standardized input  which is the “remaining product descriptions” generated during the parsing (Lu, ¶31 “The example input parser 110 is structural to transform raw input data (e.g., a product description in natural language) into standardized input data (e.g., data in a form that the product categorizer 112 and/or the SKU 114 can process)”; ¶25 “To parse the natural language product description, information regarding packaging may be retrieved and/or removed from the natural language product description.  … A set of product descriptors for the product may be generated by comparing the remaining product descriptions to a list of descriptors defined by the RME”) according to the description data as the raw input that is transformed by the parser into the standardized input (Id), 
compare as comparing (¶25 “To parse the natural language product description, information regarding packaging may be retrieved and/or removed from the natural language product description.  … A set of product descriptors for the product may be generated by comparing the remaining product descriptions to a list of descriptors defined by the RME”) the resource description framework graph as the remaining product descriptions generated during the parsing (Id) with at least one first international standard model as the list of descriptors defined by the RME (Id), and 
establish an information model as the set of product descriptors for the product (¶25 “To parse the natural language product description, information regarding packaging may be retrieved and/or removed from the natural language product description.  … A set of product descriptors for the product may be generated by comparing the remaining product descriptions to a list of descriptors defined by the RME”) corresponding to the product as the product (Id) according to a comparison result as set of product descriptors generated by comparing the remaining product descriptions to a list of descriptors (Id), wherein the information model is configured to provide information related to the product as the plain meaning of the name “product descriptor” is that is describes a product (Id).
Lu does not explicitly teach generating a resource description framework graph.  To be clear, Lu teaches transforming the raw input data into a standardized format (Lu, ¶25, ¶31), but is silent regarding what that format is.  Fuchs teaches generating a resource description framework graph (Fuchs, ¶14 “The semantic web provides a common framework … The Resource Description Framework (RDF) is a kay part of the semantic web and the propagation of linked data on the Internet.  The RDF standard, promulgated by W3C, describes web resource information, and can be used to represent metadata about Web resources, such as title, author, content and copyright information of web pages”; ¶15 “RDF presents information as a graph of triples defining nodes and edges”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the standardized format, into which Lu transforms the raw data, as RDF standard as it yields the predictable results of allowing data to be shard and reused across applications, enterprises, and community boundaries (Fuchs, ¶14).  Fuchs further teaches that RDF can be readily be exchanged between different types of computers using different types of operating systems and various application languages (Fuchs, ¶14).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Fuchs and Grangel-Gonzalez et al [An IDF-based Approach for Implementing Industry 4.0 Components with Administration Shells] (referred to herein as GrangelRDF).

With regard to claim 5, the proposed combination of Lu in view of Fuchs teaches all the limitations of claim 4.  The proposed combination does not explicitly teach wherein the text data comprises information conforming to a production system communication data exchange format (.aml).  This claim limitation appears to recite non-functionally descriptive material.  The specific format claimed does not appear to invoke a functional limitation on the claimed device.  The mere recitation of a specific type of data does not change the operations and the functions of the claimed device.  One of ordinary skill in the art would recognize that any known readable data format would achieve the same functionality within the claimed device.  This claim limitation has been identified as non-functional descriptive material.  
Nevertheless, GrangelRDF teaches wherein the text data comprises information conforming to a production system communication data exchange format (.aml) (GrangelRDF, Page#9 “we intend to develop a number of vocabularies representing important standards for Industry 4.0, such as IEC61360, AutomationML, and OPC UA.  Our aim is to integrate the rami vocabulary with vocabularies for those standards in order to create a unified and semantically well-defined standard landscape for Industry 4.0”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the product descriptions raw input text taught by the proposed combination in one of the standard industry vocabularies presented by GrangelRDF, as it yields the predictable results of enabling the system to operate on such formats, which are stated as being important standards for Industry 4.0.

With regard to claim 11, the proposed combination further teaches wherein the step of establishing the information model corresponding to the product according to the comparison result as the set of product descriptors for the product (¶25 “To parse the natural language product description, information regarding packaging may be retrieved and/or removed from the natural language product description.  … A set of product descriptors for the product may be generated by comparing the remaining product descriptions to a list of descriptors defined by the RME”) comprises: 
extracting information as parse (Id) from the resource description framework graph as the remaining product descriptions (Id; Fuchs, ¶14 “The Resource Description Framework (RDF)”) according to an international standard model as the list of descriptors defined by the RME (Id) to which the resource description framework graph conforms (Lu, ¶25 “To parse the natural language product description, information regarding packaging may be retrieved and/or removed from the natural language product description.  … A set of product descriptors for the product may be generated by comparing the remaining product descriptions to a list of descriptors defined by the RME”); and 
storing the extracted information (Lu, ¶24 “this raw input data is parsed to useful information to be stored in a standardized structure (e.g., a database record with fields corresponding to the useful information, an extensible markup language (XML) file with tags corresponding to the useful information, ect.)”) based on an …Architecture as XML (Id).  
The proposed combination does not explicitly teach that the storage is based on OPC Unified architecture.  This claim limitation appears to recite non-functionally descriptive material.  The specific format claimed does not appear to invoke a functional limitation on the claimed device.  The mere recitation of a specific storage format not change the claimed storage operation the claimed device in a functional way.  One of ordinary skill in the art would recognize that any known storage format would achieve the same functionality within the claimed device.  This claim limitation has been identified as non-functional descriptive material.  
Nevertheless, GrangelRDF teaches an OPC Unified Architecture (GrangelRDF, Page#9 “we intend to develop a number of vocabularies representing important standards for Industry 4.0, such as IEC61360, AutomationML, and OPC UA.  Our aim is to integrate the rami vocabulary with vocabularies for those standards in order to create a unified and semantically well-defined standard landscape for Industry 4.0”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the storage format taught by the proposed combination in one of the standard industry formats presented by GrangelRDF, as it yields the predictable results of enabling the system to operate on such formats, which are stated as being important standards for Industry 4.0.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156